Citation Nr: 1435056	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served in the Philippine Scout from September 1946 to April 1947.  He died in March 2010.  The appellant is claiming benefits as the surviving spouse of the Veteran.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board has considered documentation included in Virtual VA and VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An application for accrued benefits was not filed within one year of the date of the Veteran's death in March 2010.

2.  At the time of the Veteran's death, he did not have a claim pending nor were there due but unpaid benefits of any kind. 

CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits have not been met. 
38 U.S.C.A. §§ 5121 (West 2002); 38 C.F.R. §§ 3.152, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the appellant's claim for accrued benefits must be denied because she did not file a claim in a timely matter.  As such, her claim is being denied as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the claim at issue.

Analysis

Accrued benefits are defined as periodic monetary benefits under laws administered by VA to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death.  See 38 U.S.C.A. § 5121(a) (West Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).  Such benefits may be paid upon the death of a Veteran to his or her spouse. See 38 U.S.C.A. § 1521(a)(2)(A) (West Supp. 2013); 38 C.F.R. § 3.1000(a)(1)(i) (2013).

A claim for death pension, compensation, or DIC compensation by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c) (2013).  The application for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. §§ 3.1000(c) (2013).

On review of the record, the Board finds that the criteria for accrued benefits have not been met.

The Veteran in this case died in March 2010.  The appellant's claim was filed in June 2012.  As such, the claim was not filed within one year of the date of death, and was untimely.  38 U.S.C.A. § 1521(c) (West 2002).

Moreover, at the time of the Veteran's death, he did not have a claim pending for any potential benefit which might be awarded by VA nor were there due but unpaid VA benefits.  

The last rating decision issued before his death was a denial of service connection for schizophrenia, issued in August 2003.  The Veteran was notified of the decision and did not appeal.  

The next correspondence received was a letter dated in January 2004.  While this letter was captioned as a notice of disagreement, the content of the letter indicated the Veteran's intention to obtain "old age pension" benefits.  He made no mention of schizophrenia or any psychiatric illness.  The RO responded with a February 2004 letter advising the Veteran that he was not eligible for nonservice-connected benefits or "old age pension" benefits because his service in the Philippine Scout was not qualifying service.  The Veteran did not respond.

The only other correspondence received prior to the June 2012 claim at bar, was an October 2006 letter from the Veteran's son, to which the RO responded in November 2006, and a February 2009 claim for Filipino Veterans Equity Compensation, which was granted in April 2009.

For the reasons stated above, the Board finds that the criteria for accrued benefits have not been met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits is denied.


REMAND

In July 2012, the appellant requested that VA obtain the medical treatment records surrounding the Veteran's death from Dr. M.Q., dated from February through March 2010.  She submitted a medical certificate from the physician along with her request.  The RO did not attempt to obtain the records.  Also, at the hearing, she stated that there was outstanding medical evidence but did not discuss the matter further.  See Hearing Transcript, p. 2.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any records from the Veteran's various medical providers that are not currently in the claims file, to specifically include the treatment records from the last months of the Veteran's life, including the February 2010 - March 2010 records of Dr. M.Q., and any other last medical records.

The AOJ should attempt to obtain identified records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  When this and any other needed development has been completed, the case should be reviewed by the RO/AMC.  If the benefit sought is not granted, the appellant should be furnished a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


